FILED
                           NOT FOR PUBLICATION
                                                                               MAR 10 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LYNDA TANIELU,                                   No.   19-35124

              Plaintiff-Appellant,               D.C. No. 3:18-cv-05100-TSZ

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                       Argued and Submitted March 2, 2021
                               Seattle, Washington

Before: RAWLINSON and BYBEE, Circuit Judges, and MOSKOWITZ,** District
Judge.

      Appellant Lynda Tanielu (Tanielu) appeals the district court’s order

affirming the denial of Supplemental Security Income benefits by Appellee


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Barry Ted Moskowitz, United States District Judge for
the Southern District of California, sitting by designation.
Commissioner of Social Security. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm the Commissioner’s denial of benefits.

      Substantial evidence supports the determination of the administrative law

judge (ALJ) that Tanielu was not disabled because she was capable of performing

sedentary work with certain limitations resulting from her physical and mental

impairments. Although the ALJ arguably erred in discounting the opinions of two

examining psychologists on the basis of Tanielu’s self-reporting, see Buck v.

Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017), the ALJ nonetheless provided

additional specific and legitimate reasons for providing “limited weight” to these

opinions. These reasons included Tanielu’s routine and conservative mental health

treatment, successful use of medication for her mental condition, and the more

recent opinion of an examining psychologist who determined that Tanielu was

capable of performing an array of daily activities. Specifically, that psychologist

determined that her “thought process appeared clear and intact during the

evaluation;” she did not have a history of psychiatric hospitalizations; she

acknowledged that her medication “helps her mood;” and she “could not tell [the

examining psychologist] the last time she had a major depressive episode.” See

Ford v. Saul, 950 F.3d 1141, 1155-56 (9th Cir. 2020) (explaining that “[i]f the

opinion of an examining doctor is contradicted by another doctor, it can only be


                                          2
rejected for specific and legitimate reasons that are supported by substantial

evidence in the record,” and that “the court will uphold the ALJ’s conclusion when

the evidence is susceptible to more than one rational interpretation”) (citations,

alteration, and internal quotation marks omitted).

      The ALJ did not err in considering the evaluation performed by an advanced

registered nurse practitioner (ARNP). Although the ALJ did not explicitly

reference the ARNP ’s statement that Tanielu would be unable to engage in full-

time employment for six months, the ALJ’s residual functional capacity (RFC)

finding was consistent with the opinion of an examining physician that Tanielu

was able to perform light work. The ALJ adopted an even more cautious approach,

determining that performance of light work might exceed Tanielu’s capabilities,

and assessing a RFC for less demanding sedentary work. As a result, the ARNP’s

statement concerning the extent of Tanielu’s disability was not dispositive in light

of the other medical evidence. See Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th

Cir. 2008) (articulating that “the court will not reverse an ALJ’s decision for

harmless error, which exists when it is clear from the record that the ALJ’s error

was inconsequential to the ultimate nondisability determination”) (citation and

internal quotation marks omitted). Substantial evidence supports the ALJ’s

determination that Tanielu’s physical impairments did not prevent her from


                                           3
performing sedentary work with certain limitations. The ALJ reviewed the records

of each medical provider and resolved any discrepancies in the medical opinions.

See Ahearn v. Saul, No. 19-35774, – F.3d –, 2021 WL 609825, at *2 (9th Cir. Feb.

17, 2021) (stating that “[t]he ALJ is responsible for determining credibility,

resolving conflicts in medical testimony, and for resolving ambiguities,” and “we

reverse only if the ALJ’s decision was not supported by substantial evidence in the

record as a whole”) (citations and alteration omitted).

      The ALJ also provided the requisite “specific, clear, and convincing

reasons” for discounting Tanielu’s testimony that her physical and mental

impairments entirely precluded her from engaging in work activities. Tommasetti,

533 F.3d at 1039 (citation omitted). Substantial evidence supports the ALJ’s

determination that Tanielu “received very little treatment overall” for her mental

condition, and the objective medical evidence did not support Tanielu’s testimony

concerning the severity of her impairments. Tanielu acknowledged that her

depression medication was working, and the mental health treatment notes do not

support the severe limitations to which Tanielu testified. See id. (recognizing that

conservative medical treatment is a clear and convincing reason to discount

testimony regarding severity of an impairment).

      AFFIRMED.


                                          4